--------------------------------------------------------------------------------

Exhibit 10.1
 
[EXECUTION COPY]
 


FOURTH AMENDMENT
TO
REVOLVING CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Agreement”), is made
and entered into as of November 12, 2009 (the “Effective Date”), by and among
James River Coal Company, a corporation organized under the laws of Virginia
(“JRCC”), and certain of JRCC’s Subsidiaries identified on the signature pages
hereof, as borrowers (such Subsidiaries, together with JRCC, are referred to
hereinafter each individually as a “Borrower”, and collectively, jointly and
severally, as the “Borrowers”), and the other credit parties hereto, identified
on the signature pages hereof as Guarantors (together, the Borrowers and
Guarantors, the “Credit Parties”), the Lenders (as hereinafter defined) party
hereto, General Electric Capital Corporation (“GECC”), a corporation formed
under the laws of Delaware, as co-lead arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”), with Morgan Stanley Senior Funding, Inc.,
having acted as co-lead arranger for the Lenders with GECC.
 
W I T N E S S E T H:


WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), the L/C Issuers from time to time party thereto, and the
Administrative Agent are parties to that certain Revolving Credit Agreement,
dated as of February 26, 2007 (as amended, restated, supplemented and revised
from time to time, the “Credit Agreement”), pursuant to which the Lenders and
the L/C Issuers have committed to make certain loans and other extensions of
credit to the Borrowers upon the terms and conditions set forth therein; and
 
WHEREAS, the Borrowers have requested that the undersigned Lenders and the
Administrative Agent agree to amend certain of the terms and provisions of the
Credit Agreement, as specifically set forth in this Agreement; and


WHEREAS, the undersigned Lenders and the Administrative Agent are prepared to
amend the Credit Agreement on the terms, subject to the conditions and in
reliance on the representations set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 

 

--------------------------------------------------------------------------------

 

1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement.
 
2.           Amendments to the Credit Agreement.
 
  (a)              Section 1.01 of the Credit Agreement, Definitions, is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:
 
“Convertible Note Debt” means unsecured Indebtedness under the Senior
Convertible Notes.
 
“Convertible Note Debt Documents” means the Senior Convertible Notes Indenture
and all other agreements, instruments and documents executed in connection with
the Senior Convertible Notes.
 
“Fourth Amendment” means the Fourth Amendment to Revolving Credit Agreement,
dated as of November 12, 2009, by and among the Borrowers, the other Credit
Parties party thereto, the Administrative Agent, the Collateral Agent and the
Lenders party thereto.
 
“Rolling Letters of Credit” means, at any time after the termination of the
“Commitments” (including, without limitation, the “Term Letter of Credit
Commitment”) under and as defined in the Term Credit Agreement, (a) letters of
credit issued by The Bank of New York Mellon or such other letter of credit
issuer reasonably acceptable to the Administrative Agent for the account of any
Borrower or any of their Subsidiaries, which letters of credit are issued as
replacement or substitution letters of credit for any existing Term Letter of
Credit, (b) any existing Term Letter of Credit that is continued by The Bank of
New York Mellon or any other issuer thereof after the termination of the
“Commitments” (including, without limitation, the “Term Letter of Credit
Commitment”) under and as defined in the Term Credit Agreement, in each case,
pursuant to arrangements (including, without limitation, cash collateral
arrangements) reasonably satisfactory to the Administrative Agent, or (c) any
existing Term Letter of Credit that is continued under  and in accordance with
the Term Credit Agreement after the termination of the “Commitments” (including,
without limitation, the “Term Letter of Credit Commitment”) under and as defined
in the Term Credit Agreement, pursuant to arrangements (including, without
limitation, cash collateral arrangements) reasonably satisfactory to the
Administrative Agent.
 
“Senior Convertible Notes” means, collectively, the senior convertible notes
issued by JRCC on the terms set forth in the Senior Convertible Notes Offering
Memorandum.
 
“Senior Convertible Notes Indenture” means the indenture pursuant to which the
Senior Convertible Notes are issued and having substantially the same terms as
the terms of the indenture described in the Senior Convertible Notes Offering
Memorandum.
 

 
2

--------------------------------------------------------------------------------

 



 
“Senior Convertible Notes Offering Memorandum” means the preliminary offering
memorandum for the Senior Convertible Notes which is attached as Exhibit A to
the Fourth Amendment, as the same may be updated to reflect pricing terms
attached hereto as Exhibit B to the Fourth Amendment.
 
“Term Letters of Credit” means each of the letters of credit which was, on its
original date of issuance, issued for the account of any Borrower or any of
their Subsidiaries under the Term Credit Agreement prior to the termination of
the “Commitments” (including, without limitation, the “Term Letter of Credit
Commitment”) under and as defined in the Term Credit Agreement.
 
  (b)             The definition of the term “Equity Interests” contained in
Section 1.01 of the Credit Agreement, Definitions, is hereby amended by
inserting the following new sentence immediately following the last sentence of
such definition:
 
“Notwithstanding the foregoing to the contrary, the Senior Convertible Notes,
prior to the conversion thereof, shall not constitute Equity Interests in JRCC
for purposes of this Agreement (it being understood that upon the conversion in
whole or in part of any such Senior Convertible Notes into capital stock of JRCC
or warrants, options or any other rights for the purchase or other acquisition
from JRCC of shares of capital stock of JRCC, such shares of capital stock,
warrants, options or such other rights issued in connection with such conversion
shall constitute Equity Interests in JRCC).”
 
  (c)             The definition of the term “Letter of Credit” contained in
Section 1.01 of the Credit Agreement, Definitions, is hereby amended by deleting
the provisos at the end of such definition and inserting the following new
provisos:
 
“; provided, however, the term shall not include any Term Letters of Credit
issued pursuant to the Term Credit Agreement or any Rolling Letters of Credit
and provided, further, that the aggregate face amount of all Letters of Credit
shall not exceed the L/C Sublimit.”
 
(d)           The definition of the term “Permitted Encumbrances” contained in
Section 1.01 of the Credit Agreement, Definitions, is hereby amended by:
 
(i)             deleting the word “and” appearing at the end of clause (h) of
such definition;
 
(ii)            deleting the period (“.”) at the end of clause (i) of such
definition and inserting in lieu thereof the text “; and”; and
 
(iii)           inserting the following new clause (j) immediately following
existing clause (i) of such definition (as amended hereby):
 
“(j)           Liens in favor of (x) the issuer of any Rolling Letter of Credit
or (y) the Term Loan Agent or the collateral agent under the Term Credit
Agreement, in respect of Rolling Letters of Credit described in clause (c) of
the definition thereof, on cash collateral (which may consist of cash or Cash
Equivalents) provided by the Borrowers or any Subsidiary of any Borrower to
secure the reimbursement and other obligations of such Person in respect of such
Rolling Letter of Credit; provided that the aggregate amount of cash collateral
so provided shall in no event exceed 105% of aggregate amount available to be
drawn under such Rolling Letter of Credit.”
 

 
3

--------------------------------------------------------------------------------

 

(e)           The definition of the term “Permitted Indebtedness” contained in
Section 1.01 of the Credit Agreement, Definitions, is hereby amended by:
 
(i)             deleting the word “and” appearing at the end of clause (j) of
such definition;
 
(ii)            restating clause (k) of such definition as follows:
 
“(k)           Convertible Note Debt in an aggregate principal amount not to
exceed $175,000,000 at any time outstanding minus the aggregate amount of
principal payments in respect thereof; provided that (i) the final maturity of
such Indebtedness shall not occur prior to December 1, 2014, (ii) there shall be
no scheduled amortization or mandatory prepayments in cash (including, without
limitation, any full or partial mandatory prepayments in cash in connection with
any conversion or other settlement of any Senior Convertible Notes) or mandatory
repayments in cash (including, without limitation, any full or partial mandatory
repayments in cash in connection with any conversion or other settlement of any
Senior Convertible Notes) of such Indebtedness prior to December 1, 2014,
except, in each case, the payment of cash in lieu of the issuance of any
fractional shares upon the conversion of any Senior Convertible Note to the
holder of such Senior Convertible Note, provided, that the aggregate amount of
all such payments of cash in lieu of the issuance of any fractional shares shall
not exceed $2,000,000 during the term of this Agreement, (iii) the
Administrative Agent shall have received not less than five (5) Business Days
prior written notice of the incurrence of such Indebtedness (including copies of
the Senior Convertible Notes Indenture and such other Convertible Note Debt
Documents that the Administrative Agent may reasonably request in “draft” form
not less than three (3) Business Days prior to the incurrence thereof and final
copies of the Senior Convertible Notes Indenture and such other Convertible Note
Debt Documents so requested by the Administrative Agent upon the closing of such
Convertible Note Debt), (iv) the net proceeds from the issuance of such
Indebtedness is applied, in part, to the repayment in full of the outstanding
Term Loan Obligations and to cash collateralize all “Term Letter of Credit
Obligations” under and as defined in the Term Credit Agreement, such that each
outstanding Term Letter of Credit shall be continued as a Rolling Letter of
Credit, (v) all excess net proceeds from the issuance of such Indebtedness,
after the repayment of the Term Loan Obligations and the provision of cash
collateral for the Term Letters of Credit, in each case pursuant to clause (iv)
above, shall be maintained in a Cash Management Account, (vi) both before and
after giving effect to the Convertible Debt Documents, no Default or Event of
Default shall exist and (vii) prior to or concurrently with the consummation of
the transactions contemplated under the Convertible Note Debt Documents, the
Administrative Agent shall have received (A) an officer’s certificate (in form
and substance reasonably satisfactory to the Administrative Agent) from a Senior
Officer of the Borrowers certifying that the conditions set forth in this clause
(k) are satisfied and (B) evidence, reasonably satisfactory to the
Administrative Agent that (x) the “Commitments” (including, without limitation,
the “Term Letter of Credit Commitment”) under and as defined in the Term Credit
Agreement has been, or concurrently with the consummation of the transactions
contemplated under the Convertible Note Debt Documents is being, terminated and
that all Liens under the Term Credit Agreement shall secure only those
reimbursement, letter of credit fee or other obligations related solely to those
Term Letters of Credit being continued as Rolling Letters of Credit pursuant to
clauses (b) and (c) of the definition of Rolling Letters of Credit, (y) upon the
termination of the “Commitments” (including, without limitation, the “Term
Letter of Credit Commitment”) under and as defined in the Term Credit Agreement,
each of the Term Letters of Credit are either being continued, replaced or cash
collateralized as Rolling Letters of Credit in a manner reasonably satisfactory
to the Administrative Agent and (z) all consents, licenses and approvals
required in connection with the consummation by the Credit Parties of the
transactions contemplated by the Convertible Debt Documents (including without
limitation, any consent or approval required under the Term Credit Agreement)
shall be in full force and effect;”
 

 
4

--------------------------------------------------------------------------------

 

(iii)           Inserting the following new clauses (l) and (m) immediately
following existing clause (k) (as amended hereby) of such definition:
 
“(l)           At any time after the repayment in full of the outstanding Term
Loan Obligations and the termination of the Term Credit Agreement, Indebtedness
of the Credit Parties in respect of Rolling Letters of Credit with a stated face
amount not to exceed $60,000,000 at any time outstanding; and
 
(m)           any Permitted Refinancing of any of the foregoing.”
 
  (f)              The definition of the term “Senior Funded Indebtedness”
contained in Section 1.01 of the Credit Agreement, Definitions, is hereby
amended by amending and restating such definition in its entirety:
 
“Senior Funded Indebtedness” means the Loans (including any outstanding Letter
of Credit hereunder) and the amount of the Term Loan Obligations (as that term
is defined in the Term Credit Agreement in effect as of the date hereof),
provided, however, that Senior Funded Indebtedness shall exclude (a) any
outstanding Letter of Credit issued hereunder to the extent that such
outstanding Letter of Credit is Cash Collateralized in a manner contemplated
under and in accordance with the terms and conditions set forth in this
Agreement, and (b) any outstanding Term Letter of Credit (as that term is
defined in the Term Credit Agreement in effect as of the date hereof) or any
Rolling Letter of Credit to the extent that such outstanding Term Letter of
Credit or Rolling Letter of Credit, as applicable, is cash collateralized in a
manner contemplated under and in accordance with the terms and conditions set
forth in the Term Credit Agreement or, in the case of Rolling Letters of Credit,
this Agreement.
 

 
5

--------------------------------------------------------------------------------

 

 (g)              Article VIII of the Credit Agreement, Affirmative Covenants,
is hereby amended by inserting the following new Section 8.24, Convertible Note
Debt Documents, following existing Section 8.23, Pledged Security Interests:
 
“SECTION 8.24       Convertible Note Debt Documents.  Promptly upon the
consummation of the transactions relating to the Convertible Note Debt, and in
any event within three (3) Business Days thereafter, JRCC shall deliver to the
Administrative Agent, copies certified by a Senior Officer of JRCC as complete
and correct (with such certification to be in such Person’s capacity a Senior
Officer of an Obligor and not in such Person’s individual capacity) of each of
the Convertible Note Debt Documents, including, without limitation, any legal
opinions of JRCC and counsel for JRCC delivered in connection therewith and upon
which the Administrative Agent may rely.”
 
(h)           Section 9.02 of the Credit Agreement, Indebtedness; Voluntary
Prepayments, is hereby amended by restating the second sentence contained in
such Section 9.02 in its entirety as follows:
 
“The Credit Parties shall not (a) voluntarily prepay the principal of the Term
Loan Obligations or reduce the Term Letter of Credit Commitment (as defined in
the Term Credit Agreement as in effect on the date hereof) unless (i) such
prepayment or reduction is made in connection with the repayment in full of the
outstanding Term Loan Obligations solely with the net proceeds of the
Convertible Note Debt or (ii) on a pro forma basis after giving effect to such
prepayment the Credit Parties shall have Availability in excess of twenty
million Dollars ($20,000,000), (b) voluntarily prepay the principal of the
Senior Notes (except pursuant to a Permitted Refinancing), or (c) voluntarily
prepay, repurchase, redeem, defease, or effect any settlement, in each case, in
whole or in part, of the principal of, or make any payment in respect of any
conversion of, the Convertible Note Debt, in each case, in cash (other than the
payment of cash in lieu of the issuance of any fractional shares upon the
conversion of any Senior Convertible Note to the holder of such Senior
Convertible Note, provided, that the aggregate amount of all such payments of
cash in lieu of the issuance of any fractional shares shall not exceed
$2,000,000 during the term of this Agreement), unless, in each case, immediately
prior to the making of any such payment, the Administrative Agent shall have
received a certificate of a Senior Officer of the Borrowers, in form and
substance satisfactory to the Administrative Agent, certifying and attaching
calculations and projections demonstrating that, on a pro forma basis after
giving effect to such payment, the Credit Parties shall have Availability
(calculated based on trade payables being paid currently in accordance with
usual and customary standards for the coal mining industry, expenses and
liabilities being paid in the ordinary course of business and without any
deterioration of working capital and acceleration of sales) in excess of twenty
million Dollars ($20,000,000) for the period of ninety (90) consecutive days
after the making of such payment.”
 

 
6

--------------------------------------------------------------------------------

 

  (i)               Section 9.05 of the Credit Agreement, Limitation on Issuance
of Equity Interests, is hereby amended by (i) deleting the word “or” appearing
at the end of clause (d) of such Section 9.05, (ii) deleting the period (“.”) at
the end of clause (e) of such Section 9.05 and inserting in lieu thereof the
following “, or (f) the issuance of (i) Securities consisting of Senior
Convertible Notes pursuant to and in accordance with the Convertible Note Debt
Documents and (ii) Equity Interests (other than any Disqualified Equity
Interest) of JRCC to the Holder of any Senior Convertible Notes in connection
with the conversion thereof in accordance with the terms of the Convertible Note
Debt Documents.”
 
  (j)               Section 9.12 of the Credit Agreement, Modification of
Indebtedness, Organizational Documents and Certain Other Agreements, is hereby
amended by (i) deleting the word “or” appearing at the end of clause (c) of such
Section 9.12, (ii) deleting the period (“.”) at the end of clause (d) of such
Section 9.12 and inserting in lieu thereof the following “, or (e) the
Convertible Note Debt Documents (including, without limitation, the Senior
Convertible Notes), except any such amendments, modifications or changes
pursuant to this clause (e) that either individually or in the aggregate would
not be materially less favorable to the interests of the Administrative Agent,
any Lender, or any Credit Party,.”.
 
  (k)               Section 9.15 of the Credit Agreement, Securities Accounts;
Deposit Accounts, is hereby amended by deleting the period (“.”) at the end of
the first sentence of such section and inserting in lieu thereof the following
“, or (D) with respect to any Deposit Account, Securities Account or other
account in which cash collateral for the Rolling Letters of Credit is
maintained, provided, that the aggregate amount of cash or Cash Equivalents
maintained in all such accounts at any time does not exceed 105% of the
aggregate amount available to be drawn under all such Rolling Letters of Credit
then outstanding.”
 
  (l)               Section 11.01 of the Credit Agreement, Events of Default, is
hereby amended by inserting the following new paragraph (p) immediately
following existing paragraph (o):
 
“(p)           Mandatory Repurchase of Senior Convertible Notes.  Any event
shall occur or other condition shall exist under any Convertible Note Debt
Document or otherwise, if the effect thereof (with or without the giving of
notice or lapse of time or both) is to permit or require an acceleration,
mandatory prepayment, redemption, defeasance or other required repurchase or
other payment of principal on account of or in respect of all or any portion of
the Convertible Note Debt, in each case, in cash (other than the payment of cash
in lieu of the issuance of any fractional shares upon the conversion of any
Senior Convertible Note to the holder of such Senior Convertible Note, provided,
that the aggregate amount of all such payments of cash in lieu of the issuance
of any fractional shares shall not exceed $2,000,000 during the term of this
Agreement) or permit any holder of the Convertible Note Debt to accelerate the
maturity of the Convertible Note Debt or require the prepayment, redemption,
defeasance or other repurchase of all or any portion of the Convertible Note
Debt, in each case, in cash (other than the payment of cash in lieu of the
issuance of any fractional shares upon the conversion of any Senior Convertible
Note to the holder of such Senior Convertible Note, provided, that the aggregate
amount of all such payments of cash in lieu of the issuance of any fractional
shares shall not exceed $2,000,000 during the term of this Agreement).”
 

 
7

--------------------------------------------------------------------------------

 

  (m)             Clause (c)(iii) of Annex A of the Credit Agreement, Letters of
Credit, is hereby amended by deleting the term “Term Letter of Credit Usage” in
such clause and inserting “Letter of Credit Usage”.

  (n)             The first sentence of clause (c)(iv) of Annex A of the Credit
Agreement, Letters of Credit, is hereby amended by deleting the term “Term
Letters of Credit” and inserting “Letters of Credit”.
 
  (o)             Clause (d) of Annex A of the Credit Agreement, Letters of
Credit, is hereby amended by deleting the reference to “Term Letter of Credit”
in the last sentence of such Clause and inserting in lieu thereof “Letter of
Credit”.
 
3.           Affirmation and Acknowledgment of the Borrowers.  The Borrowers
hereby ratify and confirm all of their Obligations to the Lenders, including,
without limitation, the Loans, and the Borrowers hereby affirm their absolute
and unconditional promise to pay to the Lenders all indebtedness, obligations
and liabilities in respect of the Loans, the Letters of Credit, and all other
amounts due under the Credit Agreement and the other Loan Documents as amended
hereby.  The Borrowers hereby confirm that the Obligations are and remain
secured pursuant to the Loan Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers as security for the
Obligations.
 
4.           No Other Waivers, Amendments or Consents.
 
  Except for the amendments expressly set forth and referred to in Section 2
hereof, the Credit Agreement shall remain unchanged and in full force and
effect.  Nothing in this Agreement is intended or shall be construed to be a
novation of any Obligations or any part of the Credit Agreement or any of the
other Loan Documents or to affect, modify or impair the continuity or perfection
of the Administrative Agent’s Liens under the Credit Agreement and Loan
Documents.
 
5.           Representations, Warranties and Covenants.  To induce the
undersigned Lenders to enter into this Agreement, the Credit Parties hereby
warrant, represent and covenant to and with to the Lenders and the
Administrative Agent that: (a) this Agreement has been duly authorized, executed
and delivered by the Credit Parties; (b) this Agreement and the Credit Agreement
as amended hereby constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms; (c) after giving
effect to this Agreement, no Default or Event of Default has occurred and is
continuing as of this date; (d) no approval or consent of, or filing with, any
governmental agency or authority is required to make valid and legally binding
the execution, delivery or performance by the Credit Parties of this Agreement
or the Credit Agreement as amended hereby; and (e) after giving effect to this
Agreement, all of the representations and warranties made by the Credit Parties
in the Credit Agreement are true and correct in all material respects on and as
of the date of this Agreement (except to the extent that any such
representations or warranties expressly referred to a specific prior date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement or the other Loan Documents).  Any breach by the Credit Parties
of any of its representations, warranties and covenants contained in this
Section 5 shall be an Event of Default under the Credit Agreement.
 

 
8

--------------------------------------------------------------------------------

 

6.           Conditions to Effectiveness.  This Agreement shall not become
effective unless and until the Administrative Agent has received (a) one or more
counterparts of this Agreement, duly executed, completed and delivered by the
Borrowers, the other Credit Parties and the Required Lenders and (b) one or more
counterparts of the fee letter, dated as of the date hereof (the “Fourth
Amendment Fee Letter”), duly executed, completed and delivered by the Borrowers
and the Administrative Agent.
 
7.           Reimbursement of Expenses.  The Borrowers hereby agree to reimburse
the Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.
 
8.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE
PERFORMED ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
9.           Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Borrowers hereby
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.
 
10.         Counterparts.  This Agreement may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.
 
11.         Entire Agreement.  The Credit Agreement as amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.
 

 
9

--------------------------------------------------------------------------------

 

12.         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
13.         No Third Party Reliance.  This Agreement is solely for the benefit
of the parties signatory hereto, their successors and permitted assigns.  No
waiver, consent or amendment pursuant to this Agreement may be relied upon by
any third parties.
 
14.         Release.  The Credit Parties hereby remise, release, acquit, satisfy
and forever discharge the Lenders, the Administrative Agent, the Collateral
Agent, and the L/C Issuer and their respective agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of the Lenders, the Administrative Agent, the
Collateral Agent, or the L/C Issuer of and from any and all manner of actions,
causes of action, suit, debts, accounts, covenants, contracts, controversies,
agreements, variances, damages, judgments, claims and demands whatsoever, in law
or in equity, which any of such parties ever had or now has against the Lenders,
the Administrative Agent, the Collateral Agent, and the L/C Issuer their
respective agents, employees, officers, directors, attorneys and all persons
acting or purporting to act on behalf of or at the direction of the Lenders or
the Administrative Agent (“Releasees”), for, upon or by reason of any matter,
cause or thing whatsoever arising from, in connection with or in relation to the
Credit Agreement or any of the other Loan Documents (including this Agreement)
through the date hereof.  Without limiting the generality of the foregoing, the
Credit Parties waive and affirmatively agree not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including, but not limited to, the rights to contest any conduct of the Lenders,
Administrative Agent or other Releasees on or prior to the date hereof.
 


[Remainder of page intentionally blank; next page is signature page]
 

 
10

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Revolving
Credit Agreement to be duly executed by their respective officers or
representatives thereunto duly authorized, as of the date first above written.
 

 
BORROWERS:
 
JAMES RIVER COAL COMPANY
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
JAMES RIVER COAL SERVICE COMPANY
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
LEECO, INC.
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
TRIAD MINING, INC.
 
 
By:  /s/ Peter T.
Socha                                                            
       Name:  Peter T. Socha
       Title: CEO
     
TRIAD UNDERGROUND MINING, LLC
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: Member
   




 
11

--------------------------------------------------------------------------------

 




 
BLEDSOE COAL CORPORATION
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
JOHNS CREEK ELKHORN COAL CORPORATION
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
JAMES RIVER COAL SALES, INC.
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
BLEDSOE COAL LEASING COMPANY
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
BLUE DIAMOND COAL COMPANY
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
MCCOY ELKHORN COAL CORPORATION
 
 
By:  /s/ Peter T.
Socha                                                           
       Name:  Peter T. Socha
       Title: CEO
   


 
12

--------------------------------------------------------------------------------

 




 
GUARANTORS:
 
BDCC HOLDING COMPANY, INC.
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
EOLIA RESOURCES, INC.
 
 
By:  /s/ Peter T. Socha                                                      
       Name:  Peter T. Socha
       Title: CEO
     
SHAMROCK COAL COMPANY, INCORPORATED
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
JOHNS CREEK COAL COMPANY
 
 
By:  /s/ Peter T. Socha                                              
       Name:  Peter T. Socha
       Title: CEO
     
JOHNS CREEK PROCESSING COMPANY
 
 
By:  /s/ Peter T. Socha                                                   
       Name:  Peter T. Socha
       Title: CEO




 
13

--------------------------------------------------------------------------------

 




 
LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:  /s/ Daniel T. Eubanks                                                 
       Name:  Daniel T. Eubanks
       Title:    Duly Authorized Signatory



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
14

--------------------------------------------------------------------------------

 
